DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	The amendments to the claims filed on February 7, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding rejection which is withdrawn.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Janice Rice on March 4, 2022.
The application has been amended as follows: 
Claim 18.	Cancel

Claim 19.	Line 1, replace “18” with “13”
Line 1, after the terms “wherein the” add the terms “pharmaceutical composition further comprises a”
Line 2, after the terms “therapeutic agent” add the terms “which”

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: the claimed products are novel and nonobvious over the prior art.  The point of novelty includes the specific definition of at least variable R3 in combination with the Markush formula.  The closest reference can be considered to be, for example, RN 1402423-11-3 (
    PNG
    media_image1.png
    211
    465
    media_image1.png
    Greyscale
).  The compound differs from the instant claims which require variable R3 to be O-alkyl wherein the alkyl is substituted by -C(O)ORa or -C(O)NRbRc, wherein Ra is hydrogen or C3-20-alkyl.  Neither the reference nor the state of the art teach or suggest the structural modifications required to arrive at the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUN JAE YOO/           Primary Examiner, Art Unit 1626